Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 1 of 14




           EXHIBIT D
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 2 of 14



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Greenbelt Division

RoyaltyStat LLC,
                                              *
       Plaintiff/Counter Defendant,           *
                                              *
v.                                            *     Case No.: 8:15-cv-03940-PX
                                              *
IntangibleSpring, Corp., et al.               *
                                              *
       Defendants/Counter Plaintiff,          *
v.                                            *
                                              *
Ednaldo Silva,                                *
                                              *
       Counter Defendant.                     *

______________________________________________________________________________

                    OBJECTIONS TO INTANGIBLESPRING CORP.’S
                    SUBPOENA TO IP PERFORMANCE GROUP, INC.

       RoyaltyStat, LLC, and IP Performance Group, Inc. (“IPP”) hereby present objections and

responses to the document titled Subpoena to Produce Documents, Information, or Objects or to

Permit Inspection of Premises in a Civil Action served on June 27, 2018. RoyaltyStat, LLC,

fully joins IPP’s objections below and incorporates them as its own.

                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS


       Respondents object to the definitions and instructions to the extent they seek documents

that are protected from production or disclosure by the attorney-client privilege, attorney work

product doctrine, or other applicable privilege.

       Respondents object to the definitions and instructions to the extent they seek to impose

requirements that go beyond those imposed by the Federal Rules of Civil Procedure or the

Court’s discovery rules.
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 3 of 14



       Respondents object to the definitions and instructions to the extent they seek to require

production in a specific format. To the extent specific production formats are required, they

should be mutually agreed upon by the parties including an agreement as to allocation of the

costs for complying with specific requirements.

       Respondents object to the definitions and instructions to the extent they are overly broad,

unduly burdensome and not proportional to the needs of the case in seeking to require IPP to

search thousands of pages of non-searchable image files over an almost four-year-period for each

request, regardless of the subject matter of the request.

       Respondents object to the definitions to the extent they are overly broad, unduly

burdensome and not proportional to the needs of the case or are seeking documents that are not

within IPP’s possession, custody or control and which go beyond the needs of the case.

                    OBJECTIONS TO REQUESTS FOR PRODUCTION


1.     Please produce any and all Documents and Communications between IP Performance
       and Ednaldo Silva Concerning the IntangibleSpring Database from January 1, 2015 to the
       present.
Objection:
       IPP objects to this request as duplicative of Request No. 2, in that Request No. 2

encompasses the documents and communications sought in Request No. 1, and accordingly

directs IntangibleSpring to its response to Request No. 2.




2.     Please produce and all Documents and Communications between IP Performance and
       RoyaltyStat concerning the IntangibleSpring Database from January from January 1,
       2015 to the present.
Objection:
       IPP objects on the grounds that the subpoena seeks the opinion or knowledge of an expert

                                                  2
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 4 of 14



retained for trial preparation as described in Fed. R. Civ. P. 26(b)(4)(D) and IntangibleSpring is

using the subpoena as a means to obtain such expert’s opinion or knowledge without paying that

expert for his services. Discovery of such an expert by either interrogatory or subpoena is

improper under the Federal Rules.


       IPP further objects to the request on the grounds that it seeks documents and information

protected from production or disclosure by the attorney-client privilege, attorney work product

doctrine, or any other applicable privilege.


       IPP further object on the ground that portions of the request are so vague and ambiguous

that it is unreasonable or even impossible for the recipient to comply. Specifically, it seeks all

documents “concerning the IntangibleSpring Database” without explanation, definition, or

limitation.   Furthermore, the request is unduly burdensome to the extent the underlying

documents it seeks are already in IS's possession and would not be of additional use in its

defense or prosecution of this case.


       The request is unduly burdensome considering the burdensomeness to IPP against IS’s

need for, and the relevance of, the information being sought particularly given the relevance of

the sought-after evidence, IS’s need for the evidence, the breadth of the request, the time period

covered by the request, the adequacy of the description of the evidence sought, and the burden

imposed.


       IPP further objects on the grounds that complying with the subpoena would subject IPP

to undue burden and expense because of the time, effort, and expense required to comply. The

requested documents are in non-searchable image format and to locate responsive documents

would require the time and expense of individually reviewing each of thousands of pages of


                                                3
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 5 of 14



images, a review that would take dozens of hours of time to perform.


       Therefore, IPP will only produce the requested documents if the cost of compliance is

shifted to IntangibleSpring as the issuing party and to the extent such documents are not

protected either by privilege or the work product doctrine. Before IPP will produce these

documents, IntangibleSpring must compensate IPP its lost earnings from performing the search

as well as reasonable attorneys’ fees under Fed. R. Civ. P. 45(d)(1).




3.     Please produce any and all Documents and Communications between IP Performance
       and Ednaldo Silva Concerning the RoyaltyStat Database from January 1, 2015 to the
       present.
Objection:
       IPP objects to this request as duplicative of Request No. 4, in that Request No. 4

encompasses the documents and communications sought in Request No. 3, and accordingly

directs IntangibleSpring to its response to Request No. 4.




4.     Please produce any and all Documents and Communications between IP Performance
       and RoyaltyStat concerning the RoyaltyStat Database from January 1, 2015 to the
       present.
Objection:
       IPP objects on the grounds that the subpoena seeks the opinion or knowledge of an expert

retained for trial preparation as described in Fed. R. Civ. P. 26(b)(4)(D) and IntangibleSpring is

using the subpoena as a means to obtain such expert’s opinion or knowledge without paying that

expert for his services. Discovery of such an expert by either interrogatory or subpoena is

                                                 4
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 6 of 14



improper under the Federal Rules.


        IPP further objects to the request on the grounds that it seeks documents and information

protected from production or disclosure by the attorney-client privilege, attorney work product

doctrine, or any other applicable privilege.


        IPP further object on the ground that portions of the request are so vague and ambiguous

that it is unreasonable or even impossible for the recipient to comply. Specifically, it seeks all

documents “concerning the RoyaltyStat Database” without explanation, definition, or limitation.

Furthermore, the request is unduly burdensome to the extent the underlying documents it seeks

are already in IS's possession and would not be of additional use in its defense or prosecution of

this case.


        The request is unduly burdensome considering the burdensomeness to IPP against IS’s

need for, and the relevance of, the information being sought particularly given the relevance of

the sought-after evidence, IS’s need for the evidence, the breadth of the request, the time period

covered by the request, the adequacy of the description of the evidence sought, and the burden

imposed.


        IPP further objects on the grounds that complying with the subpoena would subject IPP

to undue burden and expense because of the time, effort, and expense required to comply. The

requested documents are in non-searchable image format and to locate responsive documents

would require the time and expense of individually reviewing each of thousands of pages of

images, a review that would take dozens of hours of time to perform.


        Therefore, IPP will only produce the requested documents if the cost of compliance is

shifted to IntangibleSpring as the issuing party and to the extent such documents are not

                                                5
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 7 of 14



protected either by privilege or the work product doctrine. Before IPP will produce these

documents, IntangibleSpring must compensate IPP its lost earnings from performing the search

as well as reasonable attorneys’ fees under Fed. R. Civ. P. 45(d)(1).




5.     Please produce all Documents downloaded by IP Performance from the IntangibleSpring
       Database from January 1, 2015 to the present.
Objection:
       IPP objects on the grounds that the subpoena seeks the opinion or knowledge of an expert

retained for trial preparation as described in Fed. R. Civ. P. 26(b)(4)(D) and IntangibleSpring is

using the subpoena as a means to obtain such expert’s opinion or knowledge without paying that

expert for his services. Discovery of such an expert by either interrogatory or subpoena is

improper under the Federal Rules.


       IPP further objects to the request on the grounds that it seeks documents and information

protected from production or disclosure by the attorney-client privilege, attorney work product

doctrine, or any other applicable privilege.


       IPP further object on the ground that portions of the request are so vague and ambiguous

that it is unreasonable or even impossible for the recipient to comply. Specifically, it seeks all

documents it downloaded “from the IntangibleSpring Databased” without explanation,

definition, or limitation.   Furthermore, the request is unduly burdensome to the extent the

underlying documents it seeks are already in IS's possession and would not be of additional use

in its defense or prosecution of this case.


       The request is unduly burdensome considering the burdensomeness to IPP against IS’s


                                                 6
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 8 of 14



need for, and the relevance of, the information being sought particularly given the relevance of

the sought-after evidence, IS’s need for the evidence, the breadth of the request, the time period

covered by the request, the adequacy of the description of the evidence sought, and the burden

imposed.


       IPP further objects on the grounds that complying with the subpoena would subject IPP

to undue burden and expense because of the time, effort, and expense required to comply. The

requested documents are in non-searchable image format and to locate responsive documents

would require the time and expense of individually reviewing each of thousands of pages of

images, a review that would take dozens of hours of time to perform.


       Therefore, IPP will only produce the requested documents if the cost of compliance is

shifted to IntangibleSpring as the issuing party and to the extent such documents are not

protected either by privilege or the work product doctrine. Before IPP will produce these

documents, IntangibleSpring must compensate IPP its lost earnings from performing the search

as well as reasonable attorneys’ fees under Fed. R. Civ. P. 45(d)(1).




6.     Please produce all Documents evidencing retainer agreements or contracts between IP
       Performance and RoyaltyStat or Ednaldo Silva from January 1, 2015 to the present.
Objection:
       IPP objects on the grounds that the subpoena seeks the opinion or knowledge of an expert

retained for trial preparation as described in Fed. R. Civ. P. 26(b)(4)(D) and IntangibleSpring is

using the subpoena as a means to obtain such expert’s opinion or knowledge without paying that

expert for his services. Discovery of such an expert by either interrogatory or subpoena is



                                                 7
       Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 9 of 14



improper under the Federal Rules.


       IPP further objects to the request on the grounds that it seeks documents and information

protected from production or disclosure by the attorney-client privilege, attorney work product

doctrine, or any other applicable privilege.


       IPP further object on the ground that portions of the request are so vague and ambiguous

that it is unreasonable or even impossible for the recipient to comply. Specifically, it seeks all

documents “evidencing retainer agreements or contracts” without explanation, definition, or

limitation of the term “evidencing” and the context of the request does not make its meaning any

more clear rendering the request overbroad.


       The request is unduly burdensome considering the burdensomeness to IPP against IS’s

need for, and the relevance of, the information being sought particularly given the relevance of

the sought-after evidence, IS’s need for the evidence, the breadth of the request, the time period

covered by the request, the adequacy of the description of the evidence sought, and the burden

imposed.


       IPP further objects on the grounds that complying with the subpoena would subject IPP

to undue burden and expense because of the time, effort, and expense required to comply. The

requested documents are in non-searchable image format and to locate responsive documents

would require the time and expense of individually reviewing each of thousands of pages of

images, a review that would take dozens of hours of time to perform.


       Therefore, IPP will only produce the requested documents if the cost of compliance is

shifted to IntangibleSpring as the issuing party and to the extent such documents are not

protected either by privilege or the work product doctrine. Before IPP will produce these

                                                8
      Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 10 of 14



documents, IntangibleSpring must compensate IPP its lost earnings from performing the search

as well as reasonable attorneys’ fees under Fed. R. Civ. P. 45(d)(1).




7.     Please produce all Documents evidencing payments by RoyaltyStat or Ednaldo Silva to
       IP Performance from January 1, 2015 to the present.
Objection:
       IPP objects on the grounds that the subpoena seeks the opinion or knowledge of an expert

retained for trial preparation as described in Fed. R. Civ. P. 26(b)(4)(D) and IntangibleSpring is

using the subpoena as a means to obtain such expert’s opinion or knowledge without paying that

expert for his services. Discovery of such an expert by either interrogatory or subpoena is

improper under the Federal Rules.


       IPP further objects to the request on the grounds that it seeks documents and information

protected from production or disclosure by the attorney-client privilege, attorney work product

doctrine, or any other applicable privilege.


       IPP further object on the ground that portions of the request are so vague and ambiguous

that it is unreasonable or even impossible for the recipient to comply. Specifically, it seeks all

documents “evidencing payments” without explanation, definition, or limitation of the term

“evidencing” and the context of the request does not make its meaning any more clear rendering

the request overbroad.


       The request is unduly burdensome considering the burdensomeness to IPP against IS’s

need for, and the relevance of, the information being sought particularly given the relevance of

the sought-after evidence, IS’s need for the evidence, the breadth of the request, the time period


                                                 9
      Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 11 of 14



covered by the request, the adequacy of the description of the evidence sought, and the burden

imposed.


       IPP further objects on the grounds that complying with the subpoena would subject IPP

to undue burden and expense because of the time, effort, and expense required to comply. The

requested documents are in non-searchable image format and to locate responsive documents

would require the time and expense of individually reviewing each of thousands of pages of

images, a review that would take dozens of hours of time to perform.


       Therefore, IPP will only produce the requested documents if the cost of compliance is

shifted to IntangibleSpring as the issuing party and to the extent such documents are not

protected either by privilege or the work product doctrine. Before IPP will produce these

documents, IntangibleSpring must compensate IPP its lost earnings from performing the search

as well as reasonable attorneys’ fees under Fed. R. Civ. P. 45(d)(1).




8.     Please produce all Documents evidencing any reports provided by IP Performance to
       RoyaltyStat or Ednaldo Silva from January 1, 2015 to the present.
Objection:
       IPP objects on the grounds that the subpoena seeks the opinion or knowledge of an expert

retained for trial preparation as described in Fed. R. Civ. P. 26(b)(4)(D) and IntangibleSpring is

using the subpoena as a means to obtain such expert’s opinion or knowledge without paying that

expert for his services. Discovery of such an expert by either interrogatory or subpoena is

improper under the Federal Rules.


       IPP further objects to the request on the grounds that it seeks documents and information


                                                10
      Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 12 of 14



protected from production or disclosure by the attorney-client privilege, attorney work product

doctrine, or any other applicable privilege.


       IPP further object on the ground that portions of the request are so vague and ambiguous

that it is unreasonable or even impossible for the recipient to comply. Specifically, it seeks all

documents “evidencing any reports” without explanation, definition, or limitation of the term

“evidencing” and the context of the request does not make its meaning any more clear rendering

the request overbroad.


       The request is unduly burdensome considering the burdensomeness to IPP against IS’s

need for, and the relevance of, the information being sought particularly given the relevance of

the sought-after evidence, IS’s need for the evidence, the breadth of the request, the time period

covered by the request, the adequacy of the description of the evidence sought, and the burden

imposed.


       IPP further objects on the grounds that complying with the subpoena would subject IPP

to undue burden and expense because of the time, effort, and expense required to comply. The

requested documents are in non-searchable image format and to locate responsive documents

would require the time and expense of individually reviewing each of thousands of pages of

images, a review that would take dozens of hours of time to perform.


       Therefore, IPP will only produce the requested documents if the cost of compliance is

shifted to IntangibleSpring as the issuing party and to the extent such documents are not

protected either by privilege or the work product doctrine. Before IPP will produce these

documents, IntangibleSpring must compensate IPP its lost earnings from performing the search

as well as reasonable attorneys’ fees under Fed. R. Civ. P. 45(d)(1).


                                                11
     Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 13 of 14




August 10, 2018                    Respectfully Submitted,

                                   /s/ Billy B. Ruhling, II
                                   Billy B. Ruhling, II (Fed. Bar No. 17827)
                                   Cecil E. Key (Bar No. 805447)
                                   DiMuroGinsberg, P.C.
                                   1101 King Street, Suite 610
                                   Alexandria, VA 22314
                                   Tel: 703-684-4333
                                   Fax: 703-548-3181
                                   bruhling@dimuro.com
                                   ckey@dimuro.com
                                   Counsel for RoyaltyStat LLC and Dr. Ednaldo Silva




                                     12
      Case 8:15-cv-03940-GJH Document 184-4 Filed 07/20/20 Page 14 of 14



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 10, 2018, a true and correct copy of the
foregoing was sent by email and U.S. Mail, first-class, postage pre-paid, to:

                         John P. Lynch
                         McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.S.
                         6411 Ivy Lane, Suite 200
                         Greenbelt, MD 20770
                         Tel: 301-441-2420
                         Fax: 301-982-9450
                         Email: jlynch@mhlawyers.com

                         John Anthony Di Giacomo
                         Revision Legal, PLLC
                         444 Cass St., Suite D
                         Traverse City, MI 49684
                         Tel: 231-714-0100
                         Fax: 231-714-0200
                         Email: john@revisionlegal.com




                                           /s/ Billy B. Ruhling, II
                                           Billy B. Ruhling, II (Fed. Bar No. 17827)




                                              13
